Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (US 2020/0266482) in view of Hasegawa (US 2017/0200972) and Kezuka (US 6,355,378).
Regarding claims 1 and 4, Iwamoto discloses a coin-shaped battery comprising: 
at least one laminated body (3000, Fig. 14) which includes a first electrode layer (220), a second electrode layer (120) having a polarity opposite from a polarity of the first electrode layer, and a solid- electrolyte layer (130, see Fig. 14), the first electrode layer, the second electrode layer, and the solid- electrolyte layer being stacked so that the solid-electrolyte layer is disposed between the first electrode layer and the second electrode layer (as depicted in Fig. 14); and 
wherein the at least one laminated body being compressed by pressurization (accomplished by press unit 740), 
wherein each of the first electrode laver, the second electrode laver, and the solid- electrolyte layer has a layer surface and an outer peripheral side surface surrounding the layer surface (see annotated Fig. 14 below), 
wherein the first electrode laver (220) is formed so that (i) a size of the laver surface of the first electrode layer is smaller than a size of the layer surface of the solid-electrolyte layer (as depicted in Fig. 14) and (ii) the outer peripheral side surface of the first electrode layer is located on an inner side of the outer peripheral side surface of the solid-electrolyte layer (as depicted in Fig. 14), and 
wherein the second electrode layer (120) is formed so that (i) a size of the layer surface of the second electrode layer is the same as a size of the layer surface of the solid-electrolyte layer and (ii) the size of the layer surface of the second electrode layer is larger than the size of the laver surface of the first electrode laver (as depicted in Fig. 14).


    PNG
    media_image1.png
    462
    982
    media_image1.png
    Greyscale

Additionally, Iwamoto does not teach an electrolyte thickness value within the claimed range of 0-30 microns.
Kezuka also discloses a coin shaped battery with a solid electrolyte (see abstract and col. 6 lines 29-33).
Kezuka teaches that the thickness of the electrolyte has an impact on the internal short circuiting as well as the volumetric energy density.  Kezuka teaches a preferable range of an electrolyte thickness between 5 microns and 50 microns.
As the internal short circuiting and volumetric energy density are variables that can be modified by adjusting the electrolyte thickness, the precise thickness would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed thickness cannot be considered critical. Accordingly, one of ordinary, skill in the art at the time the invention was made would have optimized, by routine experimentation, the thickness in the battery of modified Iwamoto to obtain the desired internal short circuiting and the volumetric energy density (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Furthermore, Iwamoto does not go into detail regarding the housing or casing of the battery cell.  More specifically, Iwamoto does not explicitly disclose an outer casing.
Hasegawa also discloses a solid electrolyte battery (see abstract).
Hasegawa teaches an outer casing that holds the electrodes and electrolyte (paragraphs 61-63).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the outer casing of Hasegawa to the battery of Iwamoto in order to protect the cell from damage.
Regarding claim 3, Iwamoto further discloses the outer peripheral side surface of one of the first electrode layer and the second electrode layer is covered by the solid-electrolyte layer (as depicted in Fig. 14).  
Regarding claim 5, Iwamoto further discloses the first electrode layer (220) includes a positive electrode layer (paragraph 75).  
Regarding claim 6, Iwamoto further discloses the second electrode layer (120) includes a negative electrode layer (paragraph 75).  
Regarding claim 7, Iwamoto further discloses the negative electrode layer (120) is formed so that (i) the size of the layer surface of the negative electrode layer is the same as the size of the layer surface of the solid-electrolyte layer (see annotated Fig. 14 above which illustrates that the electrolyte surface is the same size as the electrode layer of electrode 120) and (ii) the size of the layer surface of the negative electrode layer is larger than the size of the layer surface of the positive electrode layer (see Fig 14 where negative electrode layer 120 is larger than positive electrode layer 220).  
Regarding claim 8, Iwamoto further discloses the positive electrode layer (220) is formed so that (i) the size of the layer surface of the positive electrode layer is smaller than the size of the layer surface of the negative electrode layer (as depicted in Fig. 14) and (ii) the outer peripheral side surface of the positive electrode layer is located on the inner side of the outer peripheral side surface of the solid-electrolyte layer (see Fig. 14, annotated above, which illustrates a side surface of the electrolyte has an inner surface which is located on the outer side surface of electrode 220).

Relevant Prior Art
US 2021/0111435 – Discloses an electrostatic pressed solid electrolyte with a thickness of 5 microns (paragraphs 77 and 105).
US 2009/0214899 – Illustrates an electrolyte 38 that has a larger surface area than an adjacent electrode 26 and contacts the side of the electrode as depicted n Fig. 1

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725